Citation Nr: 0523169	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bilateral temporomandibular joint syndrome (TMJ), status post 
arthroplasties with partial prosthetic joint replacements, 
with myofascial pain, capsulitis, and neck pain, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased initial disability rating for 
headaches, currently rated as 10 percent disabling.  

3.  Entitlement to an initial compensable disability rating 
for residuals of fracture of the coccyx, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions in February 2002 and 
October 2003 of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran has relocated 
and her file has been transferred to the RO in Anchorage, 
Alaska.  

In February 2002, the RO granted service connection for right 
TMJ syndrome, myofascial pain, bilateral TMJ capsulitis, 
post-operative, with neck pain and headaches.  The RO 
assigned a 20 percent rating, effective from January 23, 
2001.  The veteran submitted a notice of disagreement in 
January 2003.  In October 2003, the RO recharacterized the 
disability as bilateral TMJ syndrome, status post 
arthroplasties with partial prosthetic joint replacements, 
with myofascial pain, capsulitis, and neck pain.  The 20 
percent rating was continued.  The veteran was also awarded a 
separate 10 percent rating for headaches, effective from 
January 23, 2001.  A statement of the case addressing both 
the TMJ and headache disabilities was issued in December 
2003.  In the veteran's February 2004 substantive appeal, she 
stated that she was appealing the rating assigned for TMJ and 
headaches.  She also perfected an appeal from the October 
2003 rating decision that awarded service connection for 
residuals of a fracture of the coccyx, evaluated as 
noncompensable.

In May 2005, the veteran offered testimony at a hearing held 
at the RO before the undersigned Veterans Law Judge.  At that 
time, she withdrew claims of entitlement to service 
connection for thoracic and lumbar spine disorders, which had 
also been perfected on appeal.  

In February 2005, the veteran submitted a claim for 
entitlement to a temporary total evaluation for recent 
surgical procedure on her jaw.  This claim is referred to the 
RO for appropriate action.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran testified that the manifestations of her service-
connected disabilities have worsened since her last VA 
examination in May 2001.  She has requested that she be 
scheduled for additional examination to assess the current 
severity of these disabilities.  She has presented evidence 
of multiple surgical interventions on her jaw since her last 
VA examination.  She has presented this evidence with waiver 
of RO consideration.  Her representative has also argued that 
updated examinations are in order.  Under the circumstances, 
the Board finds that additional examinations are warranted, 
and any recent treatment records dated since February 2005 
should be obtained on remand.  

The veteran has indicated that manifestations of her TMJ 
problem now include arthritis and painful, tender and or 
disfiguring scarring that warrant separate evaluations.  The 
RO should address these contentions on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
medical care providers (including Dr. 
Brock) that have treated her for TMJ, 
headaches, and residuals of a fractured 
coccyx since February 2005, and make 
arrangements to obtain these records.

2.  Schedule the veteran for appropriate 
VA examinations for evaluation of her 
TMJ, headaches, and fractured coccyx.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  All necessary tests 
should be conducted.

Based on examination of the veteran, the 
examiners should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to her service-connected 
TMJ, headaches, and fractured coccyx.  

Temporomandibular joint syndrome

The examiner must conduct a detailed scar 
examination.  

The examiner must also discuss the 
effect, if any, of arthritis in the jaw, 
and state, if possible, how it relates to 
the functional limitations of TMJ.   

The examiner should report the range of 
motion for the mandible in degrees 
(inter-incisional range and range of 
lateral excursion, in millimeters).  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
mandible is used repeatedly.  All 
limitation of function must be 
identified.  

Residuals of a fractured coccyx

The examiner should state whether there 
is any limitation of motion, pain, muscle 
spasm, or vertebral body fracture with 
loss of 50 percent or more height 
associated the fractured coccyx.  All 
limitation of function must be 
identified.  

Headaches

The examiner should describe of the 
frequency and duration of the veteran's 
headaches.  The examiner should evaluate 
the reported subjective manifestations to 
determine if they are consistent with the 
symptoms of a migraine headache, that is 
whether he has "prostrating and 
prolonged" attacks as those terms are 
understood in clinical practice. 

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

3.  Readjudicate the veteran's claims 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  With 
respect to the claim for an increased 
rating for TMJ, consider whether a 
separate rating is warranted for any 
scars or for arthritis.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  With 
respect to any scars associated with TMJ 
and residuals of a fractured coccyx, 
consideration should be given to both the 
old and revised versions of the skin and 
spine diagnostic codes.  If the decision 
with respect to the claims remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




